DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 was filed after the mailing date of the Non-Final rejection on 10/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/5/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,492,371 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts teach a binding material having identification tags to identify properties of items bound by the binding material, wherein the binding material comprises at least one strand of a non-identifying filament and one strand of an identifying filament incorporating the identification tags, but none of the prior arts teach or suggest the identifying filament is formed as a continuous identification element comprising a resonant material incorporated into the identifying filament during a production process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US2015/0197408) teaches a pre-failure indicator system for determining a degradation or failure condition includes a rope having an elongated structural strand and a pre-failure indicator strand. The pre-failure indicator strand has a tensile strength less than a tensile strength of the structural strand. The pre-failure indicator strand constructed of a conductive wire. The pre-failure indicator strand is configured to fail when the rope is subject to tension that exceeds the tensile strength of the structural strand. An indicator generates a detectable signal when the pre-failure indicator strand fails. A transceiver detects the detectable signal. The transceiver is configured to transmit a warning upon receipt of the detectable signal.  
(US2004/0244865) teaches a smart label device having at least one textile backing, at least one flexible wire-like and/or thread-like electrical conductor, which is arranged on or in the textile backing and has at least one connection point for an electronic component, and at least one electronic component, which is electrically connected to the connection point of the conductor.
(EP 2478327) teaches a method for monitoring the torsion of a cable includes the steps of: providing a cable having an outer surface and extending along a longitudinal direction, the cable being provided with at least one identification tag, preferably an RFID tag, arranged in a tag angular position in a cross-sectional plane taken transverse to the longitudinal direction, the at least one tag storing a tag identification code and being capable of transmitting a tag electromagnetic signal; interrogating the at least one identification tag to receive the tag electromagnetic signal, and detecting the tag electromagnetic signal, wherein the step of detecting the tag electromagnetic signal includes the step of reading the tag identification code and determining the tag angular position of the at least one identification tag. A torsion monitoring system of a cable includes at least one identification tag.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689